NO. 12-13-00054-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL BISHOP,                                  §      APPEAL FROM THE
APPELLANT

V.                                               §      COUNTY COURT AT LAW

TRANSCANADA KEYSTONE
PIPELINE, L.P.,
APPELLEE                                         §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Michael Bishop appeals the trial court’s order granting TransCanada Pipeline, L.P.’s plea
to the jurisdiction. In one issue, Bishop contends that the trial court erred in determining that it
lacked subject matter jurisdiction. We affirm.


                                          BACKGROUND

       The Keystone Pipeline System traverses several states and extends as far south as
Cushing, Oklahoma. TransCanada sought to install two additions to the Keystone Pipeline
System. One of these additions, the Gulf Coast Project, would extend the pipeline from Cushing,
Oklahoma, to crude petroleum storage terminal facilities near Nederland and Houston, Texas.
       TransCanada’s planned path for the Gulf Coast Project went through Bishop’s property in
Nacogdoches County. TransCanada attempted to negotiate an easement and pipeline right of
way through Bishop’s property, but negotiations proved unsuccessful. Thereafter, TransCanada
brought a condemnation proceeding in the County Court at Law of Nacogdoches County.
       Bishop did not believe that TransCanada had the right of eminent domain. He also did
not agree with the value that the special commissioners of Nacogdoches County assigned to
TransCanada’s proposed easement and pipeline right of way. Bishop and TransCanada mediated
their dispute and agreed to a settlement whereby TransCanada would pay Bishop and Bishop
would give TransCanada an easement and pipeline right of way across his property. As a result,
Bishop signed a mediation settlement, a settlement agreement and release, and an easement and
pipeline right of way agreement.
        Less than one month after signing the documents that settled the initial cause between the
parties, Bishop, proceeding pro se, filed a new suit in the County Court at Law of Nacogdoches
County seeking rescission of the easement and pipeline right of way agreement. In his petition,
he alleged that he signed the agreements with TransCanada as a result of coercion, duress, and
fraud. TransCanada filed a counterclaim for breach of contract.
        At a hearing on Bishop’s motion for temporary injunction, the trial court raised the
question of its jurisdiction over the case because Bishop sought rescission of the easement and
the county court at law did not have jurisdiction over disputes involving title to land. In
response, Bishop filed a brief on the issue, in which he argued that the trial court had jurisdiction
because (1) it previously had exercised jurisdiction over TransCanada’s condemnation suit and
(2) the case involved simple breach of contract and fraud claims that did not involve title to
property.    In partial support of his second argument, Bishop referenced a statement that
TransCanada made in its counterclaim against him that the case “boils down to a simple
contractual dispute.” TransCanada filed a plea to the jurisdiction, in which it contended that the
county court at law lacked jurisdiction because Bishop’s claims necessarily involved
TransCanada’s easement across Bishop’s property, and, thus, title to his land. The trial court
granted TransCanada’s plea to the jurisdiction and dismissed Bishop’s claims. TransCanada
nonsuited its counterclaims without prejudice, and this appeal followed.


                                          JURISDICTION
        In his sole issue, Bishop contends that the trial court erred in granting TransCanada’s plea
to the jurisdiction.
Standard of Review and Applicable Law

        Subject matter jurisdiction is essential to the authority of a trial court to decide a case.
Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).                 A plea
questioning the trial court's jurisdiction raises a question of law that we review de novo. State v.
Holland, 221 S.W.3d 639, 642 (Tex. 2007). In reviewing a plea to the jurisdiction, we consider


                                                 2
the pleadings and any evidence relevant to the jurisdictional issue. Tex. Dep't of Crim. Justice
v. Miller, 51 S.W.3d 583, 587 (Tex. 2001). The plaintiff has the burden of alleging facts
sufficient to demonstrate the trial court's jurisdiction.     Tex. Dep't of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 226 (Tex. 2004). If the pleadings illustrate incurable defects in
jurisdiction, a plea to the jurisdiction is properly granted. Id. at 226–27.
        The County Court at Law of Nacogdoches County is a statutory county court. See TEX.
GOV’T CODE ANN. § 25.1761 (West 2004). A statutory county court has the same jurisdiction as
a constitutional county court.       See id. § 25.003(a) (West Supp. 2013).       It does not have
jurisdiction in “a suit for recovery of land.” Id. § 26.043(8) (West 2004). A statutory county
court has no jurisdiction over cases in which the gist of the plaintiff’s claim is an adjudication of
title even if the judgment sought does not include an express grant of relief with respect to title.
Merit Mgmt. Partners I, L.P. v. Noelke, 266 S.W.3d 637, 647 (Tex. App.–Austin 2008, no pet.).
When a party seeks rescission of a contract to purchase real property, a county court lacks
jurisdiction. Gossett v. Manley, 43 S.W.2d 622, 623 (Tex. Civ. App.–Waco 1931, writ ref’d);
see also Loville v. Loville, 944 S.W.2d 818, 819 (Tex. App.–Beaumont 1997, writ denied).
        A suit for the recovery of land encompasses actions that affect several interests in land,
not just fee simple ownership. Merit Mgmt. Partners I, 266 S.W.3d at 643. An easement is a
nonpossessory interest in land that authorizes the use of the property for only particular purposes.
Marcus Cable Assocs., L.P. v. Krohn, 90 S.W.3d 697, 700 (Tex. 2002). The land benefitted by
the easement is the dominant estate, and the land burdened by the easement is the servient estate.
LaTaste Enters. v. City of Addison, 115 S.W.3d 730, 735 (Tex. App.–Dallas 2003, pet. denied).
An easement includes “the right to do whatever is reasonably necessary for full enjoyment of the
rights granted.” Whaley v. Cent. Church of Christ, 227 S.W.3d 228, 231 (Tex. App.–Houston
[1st Dist.] 2007, no pet.). If a suit involves the determination of ownership of an easement, the
county court lacks jurisdiction. See Coughran v. Nunez, 127 S.W.2d 885, 887 (Tex. 1939)
(where determining ownership of easement necessary to resolve parties’ dispute, matter
“necessarily involved the trial of title to real estate”).
Analysis

        Here, Bishop’s argument that the county court at law has jurisdiction is twofold. First, he
argues that the county court at law has jurisdiction because it exercised jurisdiction over




                                                    3
TransCanada’s prior condemnation suit. Next, he argues that his suit against TransCanada is a
simple breach of contract and fraud action and does not involve title to property or ownership.
       In considering Bishop’s first argument, we initially note that every case must stand on its
own merits, and we review the pleadings to determine whether subject matter jurisdiction exists.
See Miller, 51 S.W.3d at 587. Moreover, subject matter jurisdiction cannot be waived. Tex. Air
Control Bd., 852 S.W.2d at 443–44 (“Subject matter jurisdiction is never presumed and cannot
be waived.”). Finally, the county court at law can have jurisdiction over one type of action
between two parties, but lack jurisdiction over another type of action between the same parties.
See TEX. PROP. CODE ANN. § 21.001 (West 2004) (“District courts and county courts at law have
concurrent jurisdiction in eminent domain cases”); see also Lower Nueces River Water Supply
Dist. v. Cartwright, 319 S.W.2d 158, 161 (Tex. Civ. App.–San Antonio 1958), aff’d as modified,
328 S.W.2d 752 (Tex. 1959) (“While only a district court has jurisdiction over title, both a
district court and a county court may have jurisdiction over condemnation.”). Accordingly, the
county court at law’s exercise of jurisdiction in the first suit is of no moment in the case at hand.
       We next turn to Bishop’s second argument. Even though his claims against TransCanada
are pleaded as causes of action for breach of contract and fraud, the focal point of the action is
the validity of the easement granted by Bishop to TransCanada.              In his petition, Bishop
specifically requested that the court (1) prohibit TransCanada from exercising its rights under the
easement and (2) rescind the easement and pipeline right of way agreement. Bishop argues
TransCanada’s statement in its counterclaim that the case “boils down to a simple contractual
dispute” supports his characterization of his cause. However, even assuming arguendo that
TransCanada’s pleadings could be determinative of the issue, our reading of the sentence in
TransCanada’s counterclaim to its completion reveals references to the easement and pipeline
right of way conveyed by Bishop.
       In sum, a statutory county court has no jurisdiction over cases in which the gist of the
plaintiff’s claim is an adjudication of title, even if the judgment sought does not include an
express grant of relief with respect to title. See Merit Mgmt. Partners I, 266 S.W.3d at 647.
Here, the gist of Bishop’s action involves rescission of the easement. Therefore, the county court
at law lacked jurisdiction over Bishop’s claim. See Nunez, 127 S.W.2d at 887; Gossett, 43
S.W.2d at 623. Bishop’s sole issue is overruled.




                                                  4
                                                    DISPOSITION

         Having overruled Bishop’s sole issue, we affirm the trial court’s judgment.


                                                                  BRIAN HOYLE
                                                                     Justice


Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          JANUARY 31, 2014


                                          NO. 12-13-00054-CV


                                MICHAEL BISHOP,
                                    Appellant
                                       V.
                       TRANSCANADA KEYSTONE PIPELINE, L.P.,
                                    Appellee


                                Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. CV1213077)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the appellant, MICHAEL BISHOP, for which execution may issue, and that this
decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.